Case: 12-11048       Document: 00512270977         Page: 1     Date Filed: 06/12/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 12, 2013
                                     No. 12-11048
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

DOUGLAS DARRELL COX, SR.,

                                                  Plaintiff-Appellant

v.

RUBEN G. REYES,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:12-CV-166


Before DeMOSS, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Douglas Darrell Cox, Sr., Texas prisoner # 1341880, appeals the dismissal
of his 42 U.S.C. § 1983 complaint against a state district court judge, Ruben G.
Reyes. He argues that the district court erroneously dismissed his complaint as
frivolous and for failure to state a claim on the basis of absolute judicial
immunity. In his view, Judge Reyes was not entitled to judicial immunity in this
case because he was statutorily disqualified from hearing Cox’s parental rights



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-11048       Document: 00512270977    Page: 2    Date Filed: 06/12/2013

                                  No. 12-11048

case in the state district court and, therefore, terminated Cox’s parental rights
without jurisdiction.
      We employ a de novo review of dismissals for failure to state a claim under
28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1), using the same standard
applicable to dismissals pursuant to Federal Rule of Civil Procedure 12(b)(6).
Black v. Warren, 134 F.3d 732, 733-34 (5th Cir. 1998); Bazrowx v. Scott, 136 F.3d
1053, 1054 (5th Cir. 1998). We review a determination that a case is frivolous
for an abuse of discretion. Black, 134 F.3d at 734.
      Accepting all well-pleaded facts as true and viewing them in a light most
favorable to Cox, see In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th
Cir. 2007), the record does not reflect that Judge Reyes’s actions were taken in
the complete absence of all jurisdiction. See Stump v. Sparkman, 435 U.S. 349,
356-57 & n.7 (1978); Holloway v. Walker, 765 F.2d 517, 523 (5th Cir. 1985).
Accordingly, the district court correctly determined that Judge Reyes was
entitled to judicial immunity and properly dismissed Cox’s § 1983 action.
      Cox’s appeal is without arguable merit and, therefore, frivolous. See
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, the appeal is
dismissed as frivolous. See 5TH CIR. R. 42.2.
      The district court’s dismissal of Cox’s § 1983 complaint and this court’s
dismissal of his appeal as frivolous count as two strikes for purposes of § 1915(g).
See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Cox is
therefore warned that if he accumulates three strikes, he may not proceed in
forma pauperis in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is in imminent danger of serious physical
injury. See § 1915(g).
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                         2